DETAILED ACTION
Status of Claims:  
Claims 1-5, 10-16 and 18-21 are pending.
Claims 1 are amended.
Claim 21 is new.
Claims 6-9 and 17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Sep. 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,399,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weisburd on Sep. 9, 2021.

The application has been amended as follows: 

Regarding claim 19, replace “a width of the gap of first portion” in lines 1-2 with –the width of the gap of the first portion--; and replace “a width of the gap of the second portion” in lines 2-3 with –the width of the gap of the second portion--.
Regarding claim 20, replace “the first and second portions” in line 3 with –the first and third portions--.
Regarding claim 21, replace “of the of the fluid flow path” in line 5 with –of the fluid flow path--; and replace “in the second portion of the gap” in line 18 with --in the second portion of the gap, each of the streaked projections being formed by a respective portion of the metallic mesh that is bent back on itself such that segments of the respective portion overlap one another--.

REASONS FOR ALLOWANCE
Claims 1-5, 10-16 and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Brown, Rosenberg and Oelbermann.

The prior art teaches a filtration filter (see claim 1), comprising: (a) a metallic mesh having first and second opposed principle surfaces and a circumference, the metallic mesh having: (i) a radially inner portion that lies in a principal plane; and (ii) a radially outer portion, at least a part of the radially outer portion, as viewed along a cross-section lying perpendicular to the principal plane, extending at an obtuse angle with respect to the principal plane, the outer portion containing streaked projections and (b) a housing holding the metallic mesh and defining a fluid flow path which has a central axis and passes through the radially inner portion of the metallic mesh, the housing including: (i) a first housing 

The prior art does not teach or suggest, either alone or in combination, wherein each of the streaked projections are formed by a respective portion of the metallic mesh that is bent back on itself such that segments of the respective portion overlap one another. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the metallic mesh of Brown, as modified by Rosenberg and Oelbermann, to have streaked projections which are located within a gap to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        September 9, 2021